


110 HR 3683 IH: To direct the Consumer Product Safety Commission to

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3683
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Hayes (for
			 himself and Mr. Spratt) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Consumer Product Safety Commission to
		  investigate the potential safety dangers in children’s clothing and to
		  promulgate any necessary consumer product safety rules regarding such
		  clothing.
	
	
		1.Consumer Product Safety
			 Standards for children’s clothing
			(a)InvestigationNot
			 later than 6 months after the date of enactment of this Act, the Consumer
			 Product Safety Commission shall complete an investigation of children’s
			 clothing to examine and identify potential safety hazards which exist in such
			 clothing. The investigation shall focus on imported children’s clothing and
			 shall consider the potential danger to a child of all aspects of a
			 product.
			(b)Consumer product
			 safety ruleNot later than 6 months after completing the
			 investigation required under subsection (a), the Commission shall promulgate a
			 consumer product safety rule regarding any safety hazards identified in such
			 investigation and establishing any necessary safety standards for such
			 products.
			(c)Children’s
			 clothing definedAs used in this Act, the term children’s
			 clothing means any article of clothing, including shoes, intended to be
			 worn or used by children under the age of 8, or for which the wearing by a
			 child under the age of 8 is foreseeable.
			
